3:19-cv-02699-JMC-SVH          Date Filed 06/04/20     Entry Number 23       Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                             COLUMBIA DIVISION

Lisa Boxton,                        )
                                    )            Civil Action No.: 3:19-cv-02699-JMC
                     Plaintiff,     )
                                    )
               v.                   )                 ORDER AND OPINION
Robert Wilkie,                      )
Acting Secretary Department of      )
Veterans Affairs Agency,            )
                                    )
                     Defendant.     )
___________________________________ )

         This matter is before the court upon review of the Magistrate Judge’s Report and

Recommendation (“Report”) (ECF No. 16), filed on October 21, 2019. The Report

recommends that Plaintiff Lisa Boxton’s Motion for Leave to Proceed in Forma Pauperis

(ECF No. 11) be denied. The court ACCEPTS the Magistrate Judge’s Report and DENIES

Boxton’s Motion for Leave to Proceed in Forma Pauperis (ECF No. 11) for the reasons

stated below.

    I.          RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

         Plaintiff, proceeding pro se, filed this action alleging Defendant engaged in

employment discrimination in violation of Title VII of the Civil Rights Act of 1964. (ECF

No. 1.) On October 18, 2019, Plaintiff filed a Motion to Proceed in Forma Pauperis (ECF

No. 11) pursuant to 28 U.S.C. § 1915, which permits an indigent litigant to commence an

action in federal court without prepaying the administrative costs of proceeding with the

lawsuit. Plaintiff alleges that she is employed at Dorn Veterans Administration Medical


                                            1
3:19-cv-02699-JMC-SVH             Date Filed 06/04/20     Entry Number 23         Page 2 of 4




Center and receives $1,300.00 biweekly. Id. at 1. She further alleges that she owns a home

with a mortgage and an automobile. Id. at 2. She also notes that her husband receives

$800.00 per month in retirement benefits. Id. at 1. Because Plaintiff’s motion is pending, a

summons has not issued.1

                            II.        LEGAL STANDARD

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1)

and Local Civ. Rule 73.02 for the District of South Carolina. The Magistrate Judge makes

only a recommendation to this court, which has no presumptive weight. The responsibility

to make a determination remains with this court. See Mathews v. Weber, 423 U.S. 261,

270–71 (1976). The court is+ charged with making a de novo determination of those

portions of the Report to which specific objections are made. Diamond v. Colonial Life

and Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

       The court advised the parties of their right to file objections to the Report. (ECF

No. 16.) Neither party filed objections to the Report. In the absence of objections to the

Magistrate Judge’s Report, this court does not have to provide an explanation for adopting

the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in

the absence of a timely filed objection, a district court need not conduct a de novo review,

but instead must ‘only satisfy itself that there is no clear error on the face of the record in


1
  If the court allows Plaintiff to proceed in forma pauperis, the court will conduct a
preliminary screening of the Complaint before a summons is issued. See 28 U.S.C.
19(e)(2)(B).



                                              2
3:19-cv-02699-JMC-SVH           Date Filed 06/04/20      Entry Number 23         Page 3 of 4




order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d

310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Furthermore, failure to file specific written objections to the Report results in a party’s

waiver of the right to appeal from the judgment of the District Court based upon such

recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985).

                                III.        ANALYSIS

       In the Report, the Magistrate Judge recommends denying the Motion for Leave to

Proceed in Forma Pauperis based on a three-factor test set forth in Carter v. Telectron, Inc.,

452 F. Supp. 939 (S.D. Tex. 1976) (using three legal tests to determine whether a person

should proceed in forma pauperis under 28 U.S.C. § 1915)). The Carter test considers

whether a “petitioner is barred from Federal Courts by reason of impecunity”; whether

petitioner is blocked access to the courts “by the imposition of an undue hardship”; and

whether petitioner is “forced to contribute [her] last dollar, or render herself destitute to

prosecute [her] claim. Carter, 452 F. Supp. at 943. The Magistrate Judge relied on

Plaintiff’s lack of undue hardship or destitution in making her recommendation to deny

Plaintiff’s Motion for Leave to Proceed in Forma Pauperis.

       This court has discretion to grant or deny the Motion for Leave to Proceed in Forma

Pauperis. See Dillard v. Liberty Loan Corp., 626 F.2d 363, 364 (4th Cir. 1980). The person

seeking to proceed in forma pauperis does not have to show she is completely destitute in

order to qualify. In this case, Plaintiff’s Motion does not provide the court with sufficient

evidence of her alleged undue hardship. See Carter, 452 F. Supp. at 943. According to


                                              3
3:19-cv-02699-JMC-SVH           Date Filed 06/04/20       Entry Number 23         Page 4 of 4




Plaintiff’s application, she is employed and has a household income of more than $3,400.00

per month (ECF No. 11). Her assets include a home and vehicle. (ECF No. 11.) In addition,

she has access to the assets of her spouse (ECF No. 11), and therefore, should be able to

pay her application fee. Thus, Plaintiff should pay the filing fee, and as a result, her Motion

should not be granted. The court denies Plaintiff’s Motion for Leave to Proceed in Forma

Pauperis under 28 U.S.C. § 1915(a).

                               IV.        CONCLUSION

       After a thorough review of the Report and the record in this case, the court finds

the Report provides an accurate summary of the facts and law and does not contain a clear

error. Therefore, the court ACCEPTS the Magistrate Judge’s Report and Recommendation

(ECF No. 16) and DENIES Plaintiff’s Motion for Leave to Proceed in Forma Pauperis

(ECF No. 11). Plaintiff shall submit the required filing fee of $400.00 on or before June

22, 2020, and complete the Proper Form Order as directed in ECF No. 8.

       IT IS SO ORDERED.




                                                           United States District Judge
June 4, 2020
Columbia, South Carolina




                                              4
